DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/21/2022 and reviewed by the Examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation “corresponding” in claims 1, 6-9, 11-12 and 14-15 renders the claim indefinite because it is unclear what scope said recitation intends to entail.
The recitation “the state” recited in line 3 of claim 5 renders the claim indefinite because it is unclear whether the recitation is referring to the current state or one of the plurality states recited in claim 1 or to some other state. Thus, creating ambiguity as to how many states are being claimed.
Claim 6 is indefinite because in light of the disclosure it is unclear what scope the recitation “dead band” intend to entail.
The recitation of claim 7 wherein “…a gimbal to follow a target object…” renders the claim indefinite because it is unclear how many gimbals and target objects are being claimed. In other words, it is unclear whether these recitations are referring to the gimbal and the target object recited in claim 1 or to some other gimbal and target object because they are given the same designation.
The recitations of claim 8 wherein “…a follow speed….a follow speed coefficient …” renders the claim indefinite because it is unclear how many follow speed and follow speed coefficient are being claimed. In other words, it is unclear whether these recitations are referring to the follow speed and follow speed coefficient recited in claim 7 or to some other speed and speed coefficient because they are given the same designation. Claim 9 contains similar issues.

Claim 8 is indefinite because it is unclear whether the recitation “a follow dead band” recited in line 5 is referring the follow dead band recited in claim 6 or to some other element because they are given the same designations “a follow dead band”.
Claim 11 is indefinite because the scope of claim 11 is unclear. Is the rotation of axes are same axes or different axes and how it narrows the scope of said limitation. Claims 12 and 19 contain similar issue.
Claim 14 is indefinite because it is unclear whether the recitation “the follow identifiers” is referring to the first and second follow identifiers or to some other element because they are given different designations.
Claim 20 contains several instances of “one or more rotation axes” making it unclear whether each instance is referring to het same rotation axes or some different axes.
Dependent claims not recited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	
	Allowable Subject Matter
Claims 1-20 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631